               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,         )
                                  )
               Plaintiff,         )
                                  )
               v.                 )     Criminal No. 2018-30
                                  )
WAYNE BELLILLE,                   )
                                  )
               Defendant.         )
                                  )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Alessandra Parisi Serano, AUSA
Meredith Edwards, AUSA
Juan Albino, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Alexander Golubitsky
Alex Golubitsky P.C.
St. Thomas, U.S.V.I.
     For Wayne Bellille.

                                ORDER
GÓMEZ, J.

      Before the Court are the motions of Attorney Alex

Golubitsky to be relieved as counsel for Wayne Bellille.

                  I. FACTUAL AND PROCEDURAL HISTORY

      On September 13, 2018, a federal grand jury returned a

seven count indictment against three defendants. On November 5,

2018, the Grand Jury returned a superseding indictment that

added both new charges and Wayne Bellille (“Bellille”) as an

additional defendant. Since that date, the Grand Jury has
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 2

returned a second, third, and fourth superseding indictment

which have added additional charges and defendants.

      The Fourth Superseding Indictment, returned on April 25,

2019, charges eleven defendants with forty-seven criminal

counts. In general, the Fourth Superseding Indictment lays out a

vast and wide-ranging criminal conspiracy that is alleged to

have involved multiple armed robberies and multiple drug

trafficking operations along with various murders, attempted

murders, and assaults in furtherance of those endeavors.

Bellille is charged with seven counts alleging firearm,

controlled substance, and Hobbs Act violations.

      Bellille was unable to afford counsel. As such the Court

appointed Attorney Julie Evert (“Attorney Evert”) to represent

Bellille on November 7, 2018. Afterward, irreconcilable

differences arose between Attorney Evert and Bellille. On March

25, 2019, the Magistrate Judge relieved Attorney Evert as

counsel for Bellille. On the same day, Attorney Alexander

Golubitsky (“Attorney Golubitsky”) was appointed to represent

Bellille in this matter.

      On April 5, 2019, Attorney Golubitsky filed a motion to

withdraw from the representation of Bellille. Attorney

Golubitsky’s motion to withdraw was based on his assertion that

acceptance of this appointment would result in an unreasonable
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 3

financial burden on Attorney Golubitski. Additionally, Attorney

Golubitsky argued that his position as in-house counsel to a

Virgin Islands company would not permit him to dedicate the

amount of time necessary to provide competent legal

representation in this matter.

      On April 25, 2019, the Court heard argument from Attorney

Golubitsky on his motion to withdraw. At that time, Attorney

Golubitsky explained that he works full time as in-house counsel

to a Virgin Islands company. Additionally, Attorney Golubitsky

stated that he otherwise works on a small number of pro bono

projects in federal court. Attorney Golubitsky further

represented that he had only one such pro bono project currently

then in this Court, Duncan v. Government of the Virgin Islands

et al., Civil No. 3:18-cv-00057. On April 26, 2019, the Court

denied Attorney Golubitsky’s motion to withdraw.

      On August 8, 2019, Bellille filed a renewed motion to

withdraw as counsel for Bellille in this matter. In that motion,

Attorney Golubitsky asserts that his continued representation of

Bellille will result in Bellille not having effective assistance

of counsel unless the Court authorizes an adequate budget for

representation--including authorization of funds for an

associate counsel. Attorney Golubitsky also argues that the

Court does not have the authority to require that Attorney
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 4

Golubitsky represent a defendant in a criminal matter without

Attorney Golubitsky’s consent.

      On September 20, 2019, Attorney Golubitsky filed an

emergency motion to withdraw as counsel for Bellille. In his

motion, Attorney Golubitsky argues that he is required to

withdraw from this case because of a current, unwaivable,

conflict of interest in continuing to represent Bellille.

Attorney Golubitsky informs the Court that on September 11,

2019, he associated with the law firm DiRuzzo & Company on an

“of counsel” basis. Attorney Joseph DiRuzzo, III, (“Attorney

DiRuzzo”) of DiRuzzo & Company represents Aracelis N. Ayala

(“Ayala”). Based on conversations with the United States in this

matter, Attorney Golubitsky understands that Ayala will be a

witness at trial in the present matter.1

      On October 30, 2019, the Court held a hearing on Attorney

Golubitsky’s motions to withdraw. At that hearing, the Court

inquired as to the extent of the relationship between Attorney

Golubitsky and DiRuzzo & Company.

      MR. GOLUBITSKY: . . . I’m associated with Attorney Joseph
      DiRuzzo, who I’m sure the Court is familiar with, and as
      of counsel –

      THE COURT: Tell me what associated means.

1 At the time Attorney Golubitsky filed his emergency motion, trial was
scheduled to commence on December 3, 2019. Since that time, the trial date
has been rescheduled several times. Presently, the trial is scheduled to
commence on May 18, 2020.
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 5

      MR. GOLUBITSKY: Oh, I’m of counsel with his firm.

      THE COURT: Well, what does that mean?

      MR. GOLUBITSKY: It means that I am working with his law
      firm. I’ve set up, you know, I’m on his system; I can
      bill through his billing software; I’m on his
      malpractice insurance.

      THE COURT: Are you working part time or full time?

      MR. GOLUBITSKY: Well, I work full time.

      THE COURT: With Attorney DiRuzzo?

      MR. GOLUBITSKY: No.

      THE COURT: Okay. Go ahead.

      MR. GOLUBITSKY: The reason why I’ve associated with
      Counsel, Attorney DiRuzzo, is we’re litigating a number
      of cases together. And counting this one, it would be
      five cases which we will be litigating together, and so,
      it certainly makes sense for me to avail myself to become
      of counsel with his firm.

See Tr. at 2:23-3:20, October 30, 2019, ECF No. 636. The Court

also inquired as to whether Attorney Golubitsky had shared any

information regarding his representation of Bellille with

Attorney DiRuzzo.

      THE COURT: . . . Is there, to your knowledge -- well,
      I’ll just ask you. The work that you’ve undertaken for
      Mr. Bellille, have you done anything that would cause
      you to review matters that involve the representation of
      Ms. Ayala by Attorney DiRuzzo?

      MR. GOLUBITSKY: No, Your Honor.

      THE COURT: Okay. And have you shared any information
      that you have about Mr. Bellille with Mr. DiRuzzo,
      substantive information like trial strategy, tactics, et
      cetera?
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 6

      MR. GOLUBITSKY: Well, I mean –

      THE COURT: I’m not talking about what’s disclosed in
      open court. But I’m just talking about, you know –

      MR. GOLUBITSKY: I think I can say that, the best way to
      say it is in a general sense Attorney DiRuzzo and I have
      discussed the likelihood that Ayala would be a witness
      in this trial.

See id. at 10:5-22.

      Thereafter, the Court found that there was no basis to

grant Attorney Golubitsky’s motion to withdraw. Nevertheless,

the Court continued the hearing to October 31, 2019, in order to

hear from Attorney DiRuzzo. The Court also informed Attorney

Golubitsky that he could submit any supplemental information

prior to the continued hearing.

      On the same day, Attorney Golubitsky filed a supplemental

motion to withdraw as counsel for Bellille. In his motion,

Attorney Golubitsky argues that his continued representation of

Bellille is a violation of Bellille’s Sixth Amendment right to

conflict-free counsel. Additionally, Attorney Golubitsky

reasserts his argument that this Court never had the authority

to appoint him to represent Bellille.

      The hearing continued on October 31, 2019. At that time,

the Court inquired of Attorney DiRuzzo as to the extent of the

relationship between Attorney Golubitsky and DiRuzzo & Company.
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 7

      THE COURT: . . . Attorney DiRuzzo, I wanted to see if we
      could establish certain things. Tell us, what is the
      office where you work. What’s the name of it?

      MR. DIRUZZO: My law office is Joseph DiRuzzo, III, PA.
      PA stands for Professional Association, which is a legal
      entity under Florida law. It goes by the d/b/a of DiRuzzo
      and Company.

      THE COURT: Okay. Attorney DiRuzzo,        what   is your
      relationship, business relationship,      with   Attorney
      Golubitsky?

      MR. DIRUZZO: He is of counsel to my firm.

      THE COURT: Okay. And what does that mean?

      MR. DIRUZZO: That means that we are working on cases
      together; he has access to my billing software, and I
      have included him on my malpractice insurance.

      THE COURT: All right. So, would it be fair to say that
      Attorney DiRuzzo is working with you on selected
      matters?

      MR. DIRUZZO: That Attorney Golubitsky is working?

      THE COURT: I’m sorry. Attorney Golubitsky is working
      with you on selected matters?

      MR. DIRUZZO: Yes.

See Tr. at 4:21-5:18, October 31, 2019, ECF No. 637. The Court

also inquired as whether either Attorney DiRuzzo or Attorney

Golubitsky had had any involvement in the representation of the

others’ client.

      THE COURT: All right. Do you have any direct involvement
      in the representation of Wayne Bellille?

      MR. DIRUZZO: No.

      THE COURT: Okay. Does or has Attorney Golubitsky had any
      direct involvement in representing Aracelis Ayala?
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 8

      MR. DIRUZZO: No.

Id. at 5:19-25. Thereafter, the Court excused Attorney DiRuzzo.

      Subsequently, the Court sought further details regarding

Attorney Golubitsky’s employment and relationship to DiRuzzo &

Company.

      THE COURT: Okay. Yesterday you said you work full time.
      Where do you work full time? What constitutes the full-
      time work that you spoke of yesterday?

      MR. GOLUBITSKY: Your Honor, as I made it clear when I
      initially moved to withdraw from this case back in April,
      I’m in-house counsel for a company called Breasonix
      Holdings VI, LLC. That’s my full-time employment.

      THE COURT: And for that entity, you work full time with
      that entity. Is that correct?

      MR. GOLUBITSKY: Yes, Your Honor.

      THE COURT: Okay. All right. And so, your relationship
      with Attorney DiRuzzo would be regarded as, what, part
      time? It’s not full time. Is that correct?

      MR. GOLUBITSKY: Correct.

Id. at 10:10-25.

      Thereafter, the Court denied Attorney Golubitsky’s motions

to withdraw. Specifically, the Court found that

      what the Court has before it is a relationship with
      Attorney DiRuzzo that seems related to certain matters.
      It is certainly not a full-time relationship. It might
      be, for a lack of a better category, a part-time
      relationship or an ad hoc relationship with respect to
      certain matters. Significantly, neither attorney has
      been directly involved in the representation of any of
      the clients that each of the attorneys represent here.
      And when I say the clients, I’m referring in the case of
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 9

      Attorney Golubitsky to Mr. Bellille and with respect to
      Attorney DiRuzzo to Ms. Ayala.

Id. at 18:7-18.

                              II. DISCUSSION

A. Appointment of Counsel

       “Federal criminal defendants facing imprisonment are

entitled to representation of counsel, see, e.g., U.S. Const.

amend. VI; Johnson v. Zerbst, 304 U.S. 458, 462 [] (1938), and

the power of courts to appoint counsel for such defendants is

thus necessary to preserve their constitutional rights.” United

States v. 30.64 Acres of Land, 795 F.2d 796, 801 (9th Cir.

1986). “The United States by statute . . . make[s] it the duty

of the trial judge, where the accused is unable to employ

counsel, to appoint counsel for him.” Powell v. Alabama, 287

U.S. 45, 73 (1932).

      Under the Criminal Justice Act (“CJA”), 18 U.S.C. §3006A,

all persons charged with federal criminal offenses who are

financially unable to obtain counsel are entitled to appointment

of counsel to represent them. The CJA requires that each United

States district court--including the District Court of the

Virgin Islands, see 18 U.S.C. § 3006A(j)--have a plan for

furnishing representation to any eligible defendant. See 18

U.S.C. § 3006A(a). Pursuant to the plan, the CJA authorizes a

district court to appoint private attorneys “from a panel of
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 10

attorneys designated or approved by the court, or from a bar

association, legal aid agency, or defender organization.” See 18

U.S.C. § 3006A(b).

      “Attorneys are officers of the court, and are bound to

render service when required by such an appointment.” Powell,

287 U.S. at 73; see also Barnard v. Thorstenn, 489 U.S. 546,

557-58 (1989) (recognizing the legitimacy of the Bar of the

District Court of the Virgin Islands’s interest in requiring its

entire membership to share in the burdens of providing

representation to indigent defendants in criminal cases);

Supreme Court of N.H. v. Piper, 470 U.S. 274, 287 (1985)

(explaining that a State can require both resident and

nonresident members of a state bar to represent indigent

defendants as a condition for practice before the bar).

B. Conflict of Interest

      The Local Rules of the District Court of the Virgin Islands

provide that “each attorney admitted or permitted to practice

before this Court shall comply with the standards of

professional conduct required by the Model Rules of Professional

Conduct (the ‘Model Rules’), adopted by the American Bar

Association, as amended.” See LRCi 83.2(a)(1).
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 11

      Model Rule 1.7 governs the ethical obligations of attorneys

where a conflict of interest exists between current clients.

Model Rule 1.7 provides that

      (a) Except as provided in paragraph (b), a lawyer shall
      not represent a client if the representation involves a
      concurrent conflict of interest. A concurrent conflict
      of interest exists if:

            (1) the representation of one client       will   be
            directly adverse to another client; or

            (2) there is a significant risk that the
            representation of one or more clients will be
            materially limited by the lawyer’s responsibilities
            to another client, a former client or a third person
            or by a personal interest of the lawyer.

      (b) Notwithstanding the existence of a concurrent
      conflict of interest under paragraph (a), a lawyer may
      represent a client if:

            (1) the lawyer reasonably believes that the lawyer
            will be able to provide competent and diligent
            representation to each affected client;

            (2) the representation is not prohibited by law;

            (3) the representation does not involve the
            assertion of a claim by one client against another
            client represented by the lawyer in the same
            litigation or other proceeding before a tribunal;
            and

            (4) each affected client gives informed consent,
            confirmed in writing.

See ABA Model Rules of Professional Conduct Rule 1.7.
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 12

      Model Rule 1.10 governs the ethical obligations of

attorneys where attorneys are associated in a firm. Model

Rule 1.10 in pertinent part provides that

      (a) While lawyers are associated in a firm, none of them
      shall knowingly represent a client when any one of them
      practicing alone would be prohibited from doing so by
      Rule[] 1.7 . . .

See ABA Model Rules of Professional Conduct Rule 1.10(a).

                               III. ANALYSIS

A. Appointment of Counsel

   1. Authority to Appoint

      Attorney Golubitsky argues that this Court does not have

the authority to appoint him to represent a criminal defendant.

      Pursuant to the CJA, the District Court of the Virgin

Islands has established a plan for furnishing representation to

any eligible defendant (the “CJA Plan”). See United States

District Court District of the Virgin Islands, Criminal Justice

Act Plan (Revised 2011) [hereinafter CJA Plan], available at

https://www.vid.uscourts.gov/sites/vid/files/cja_plan_vid.pdf.

Appendix II to the CJA Plan provides a plan for the composition,

administration, and management of the panel of private attorneys

authorized by the CJA. CJA Plan app. II. Pursuant to this plan,

this Court maintains a panel of attorneys (the “CJA Panel”) from

which it appoints attorneys to represent criminal defendants

when the Federal Public Defender is not appointed. Additionally,
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 13

the plan in pertinent part provides that, “[t]o the extent the

existing panel is inadequate to provide representation as

required, the appointing Judge may then consider the list of all

attorneys admitted to practice in the District Court.” Id. at 3.

      The Federal Public Defender and a majority of the members

of the CJA Panel have conflicts of interest that prevent them

from being appointed to represent any of the defendants in this

case. In short, the existing CJA panel is inadequate to provide

representation as required to the defendants in this matter.

Consequently, the Court considered the list of all attorneys

admitted to practice in the District Court when appointing

counsel to each defendant in this matter. Even with that range

of options, finding counsel to represent the several defendants

in this case has been an arduous task for the Court.

      With respect to Attorney Golubitsky, he is admitted to the

Bar of the District Court of the Virgin Islands. As such,

Attorney Golubitsky is subject to both the privileges and the

responsibilities of such admission, including appointments to

represent indigent defendants. The Court is unaware of any

authority that limits its power to appoint attorneys under the

CJA who are admitted to practice before this Court.
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 14

   2. Scope of Appointment

      When an attorney is appointed under the CJA to represent an

eligible defendant, that attorney is responsible for

representing the defendant through every stage of the

proceedings. Cf. 18 U.S.C. § 3006A(c) (“A person for whom

counsel is appointed shall be represented at every stage of the

proceedings from his initial appearance before the U.S.

magistrate judge or the court through appeal, including

ancillary matters appropriate to the proceedings.”).

      Here, Attorney Golubitsky was appointed by the Court to

represent Bellille in this matter. As such, Attorney Golubitsky

is the individual attorney ultimately responsible for the

representation of Bellille.

B. Conflict of Interest

      Attorney Golubitsky asserts that he has a current

unwaivable conflict of interest with his continuing

representation of Bellille in this matter. The alleged conflict

is premised on the representation of Ayala by Attorney DiRuzzo.

Attorney Golubitsky argues that, because he is associated with

Attorney DiRuzzo through the firm DiRuzzo & Company, Attorney

DiRuzzo’s representation of Ayala imputes to Attorney Golubitsky

under Model Rule 1.10. Because Ayala is expected to be a witness

for the government in this matter, Attorney Golubitsky argues
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 15

that he is ethically proscribed from cross-examining her at

trial.

      “Conflicts of interest arise whenever an attorney’s

loyalties are divided . . . and an attorney who cross-examines

[] clients inherently encounters divided loyalties.” United

States v. Moscony, 927 F.2d 742, 750 (3d Cir. 1991). As such, if

Attorney Golubitsky individually represented both Bellille and

Ayala, there would certainly be a conflict of interest. However,

Attorney Golubitsky does not represent Ayala, Attorney DiRuzzo

does. As such, the Court must determine whether Attorney

Golubitsky’s relationship with DiRuzzo & Company causes the

conflict arising from Attorney DiRuzzo’s representation of Ayala

to impute to Attorney Golubitsky.

      Significantly, although “an attorney’s conflicts are

ordinarily imputed to his firm based on the presumption that

‘associated’ attorneys share client confidences, . . . attorneys

with limited links to a firm are not always considered to be

‘associated’ with the firm for purposes of conflict imputation.”

Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d

127, 133 (2d Cir. 2005). Indeed, while “some courts have treated

the presumption that confidences are shared within a firm as

irrebuttable, there is a ‘strong trend[]’ . . . toward allowing
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 16

the presumption of confidence sharing within a firm to be

rebutted.” Id.

      “Whether an attorney is associated with a firm for purposes

of conflict imputation depends in part on the existence and

extent of screening between the attorney and the firm.”

Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d

127, 134 (2d Cir. 2005). For example, “[a]n ‘of counsel’

attorney, who handles matters independent of his firm and

scrupulously maintains files for his private clients separate

from the files of the firm, is less likely to be considered

associated with the firm with respect to those clients than

another attorney in the same position whose client files are not

effectively segregated from those of the firm.” Id.

      Significantly, the Second Circuit has concluded that “the

better approach for deciding whether to impute an ‘of counsel’

attorney’s conflict to his firm for purposes of ordering

disqualification in a suit in federal court is to examine the

substance of the relationship under review and the procedures in

place.” Id. at 135.

      The closer and broader the affiliation of an “of counsel”
      attorney with the firm, and the greater the likelihood
      that operating procedures adopted may permit one to
      become privy, whether intentionally or unintentionally,
      to the pertinent client confidences of the other, the
      more appropriate will be a rebuttable imputation of the
      conflict of one to the other. Conversely, the more
      narrowly limited the relationship between the “of
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 17

      counsel” attorney and the firm, and the more secure and
      effective the isolation of nonshared matters, the less
      appropriate imputation will be. Imputation is not always
      necessary to preserve high standards of professional
      conduct. Furthermore, imputation might well interfere
      with a party’s entitlement to choose counsel and create
      opportunities for abusive disqualification motions.

Id. at 135-36.

      In United States v. Kilpatrick, 798 F.3d 365 (6th Cir.

2015), the Sixth Circuit cited Hempstead Video with approval. In

Kilpatrick, Kwame Kilpatrick (“Kilpatrick”), the former mayor of

Detroit, was charged with numerous counts of bribery, extortion,

mail and wire fraud, RICO conspiracy, and tax evasion stemming

from an alleged conspiracy to extort money from Detroit-area

contractors. Kilpatrick, 798 F.3d at 373. Prior to his

indictment, Kilpatrick had retained James Thomas (“Thomas”) to

represent him in unrelated matters. Id. After Kilpatrick was

indicted, the district court--upon Kilpatrick’s request--

appointed Thomas and Michael Naughton (“Naughton”) as

Kilpatrick’s counsel under the Criminal Justice Act. Id.

      After Kilpatrick was indicted, but before his trial, the

Macomb Interceptor Drain Drainage District (“Macomb”) filed a

civil complaint against Kilpatrick as lead defendant in a case

involving the Macomb Drain project--one of the city sewer

department projects that was connected to the criminal case. Id.

Macomb was represented by the firm of O’Reilly Rancilio P.C.
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 18

(“the O’Reilly Firm”). Id. Thereafter, Thomas and Naughton

became “of counsel” attorneys with the O’Reilly Firm. Id.

      Shortly before the criminal trial, the district court asked

for briefing on all possible conflicts. Id. At a conflict

hearing, Thomas explained that he and Naughton maintained a

separate office from the O’Reilly Firm, had separate electronic

filings systems, and had no financial ties to the Macomb Drain

litigation. Id. at 374. Thereafter, the district court declined

to disqualify Kilpatrick’s attorneys.2 Id. After being convicted

of numerous counts at trial, Kilpatrick appealed, claiming that

he was denied his constitutional right to conflict-free counsel.

Specifically, Kilpatrick argued that Thomas and Naughton had an

actual conflict of interest due to the O’Reilly Firm’s

simultaneous representation of the plaintiff in the civil suit

against Kilpatrick. Id.

      The Sixth Circuit found that Kilpatrick’s ineffective-

assistance claim failed because he could not show that “his

attorneys actively represented conflicting interests.” Id. at

375. The Sixth Circuit explained that

      [a]lthough a lawyer’s conflicts are ordinarily imputed
      to his or her firm based on the presumption that
      associated attorneys share client confidences, contrary
      to the Michigan ethics opinion, “attorneys with limited
      links to a firm are not always considered to be

2 The district court did appoint a separate attorney to cross-examine the
witnesses related to the Macomb Drain project. Kilpatrick, 798 F.3d at 374.
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 19

      ‘associated’ with the firm for purposes of conflict
      imputation.” Hempstead Video, 409 F.3d at 133 (citing,
      among others, Manning v. Waring, Cox, James, Sklar &
      Allen, 849 F.2d 222, 224 (6th Cir. 1988) (holding that
      screening measures can rebut the presumption of shared
      confidences)). Here, in light of (1) the “thick ethical
      wall” between Kilpatrick’s counsel and the firm; . . .
      and (3) the court’s decision to appoint a fourth defense
      attorney to cross-examine the Macomb Drain contract
      witnesses, the district court plausibly determined that
      no actual conflict existed. Furthermore, on account of
      the ethical wall separating Thomas and Naughton from the
      O’Reilly Firm (and the physical distance between the two
      offices), the district court properly concluded that
      Kilpatrick’s lawyers were not so closely associated with
      the O’Reilly Firm that the firm’s conflict of interest
      should be imputed to them. See Hempstead Video, 409 F.3d
      at 132-36 (discussing the variation in "of counsel"
      relationships and adopting a functional approach that
      focuses on the substance of the relationship and the
      nature of the screening procedures to determine whether
      to impute a conflict of interest).

Id. at 375-76.

      While Hempstead Video and Kilpatrick are not binding on

this Court, they are persuasive here. In this matter, Attorney

Golubitsky asserts that he associated with the law firm DiRuzzo

& Company on an “of counsel” basis approximately five and one

half months after his appointment as counsel for Bellille in

this matter. DiRuzzo & Company is located in Florida.

Significantly, Attorney Golubitsky continues to work full time

as in-house counsel for a Virgin Islands company. Moreover,

Attorney Golubitsky is litigating only four cases with DiRuzzo &

Company. While Attorney Golubitsky is “set up . . . on [DiRuzzo

& Company’s] system; [] can bill through [DiRuzzo & Company’s]
United States v. Bellille, et al.
Criminal No. 2018-30
Order
Page 20

billing software; [and is] on [DiRuzzo & Company’s] malpractice

insurance,” see Tr. at 3:6-8, October 30, 2019, ECF No. 636,

Attorney Golubitsky confirmed that he has not shared any

information regarding his representation of Bellille with

Attorney DiRuzzo or DiRuzzo & Company. Attorney Golubitsky and

Attorney DiRuzzo have also each confirmed that neither has been

involved with the representation of the others’ respective

client.

      Viewing the totality of the circumstances surrounding the

relationship between Attorney Golubitsky and DiRuzzo & Company,

the Court finds that the relationship is narrowly limited such

that Attorney Golubitsky and Attorney DiRuzzo may effectively

isolate their nonshared matters, specifically the

representations of Bellille and Ayala respectively. As such, the

Court finds that there is no conflict between Attorney DiRuzzo’s

representation of Ayala and Attorney Golubitsky’s representation

of Bellille.

      The premises consider, it is hereby

      ORDERED that Attorney Golubitsky’s several motions to

withdraw from the representation of Bellille in this matter are

DENIED.


                                    S\
                                            Curtis V. Gómez
                                            District Judge
